Title: To George Washington from John Chaloner, 21 March 1778
From: Chaloner, John
To: Washington, George



May it please your Excellency
Commissaries Office Camp [Valley Forge]March 21st 1778

I take the liberty of informing you that there is large quantities of Flour, Salt Provisions and other Stores at the Head of Elk and Middletown in the State of Maryland, and daily expectations of more arriving there—that by the Laws of that State for procuring Waggons for the Army their Service is confined to the removal of the baggage of marching Troops as your Excellency will more fully see by the inclosed Letter; by which means the Transportation of the Provision to the Army is greatly impeded, and cannot be brought on for the consumption of the Troops.
As many Inconveniencies to the Army may arise from the Stores not being timely removed; I have thought it my duty in the absence of Ephraim Blaine Esqr. D. C. Gl of Purchases to give your Excelly this Information; to prevent any blame that might hereafter arise to the Commissaries department from being Silent. I have the honour to be Your Excellencys Most Obedient servant

John Chaloner A. Comssy of Pur.

